[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [NADER] (FORD) (CHRISTLEY)
CIVIL PROCEDURE/APPELLATE PROCEDURE:
A trial court complies with Civ.R. 41(B), which requires that a trial court give the appropriate notice before dismissing a case for failure to prosecute, by giving an attorney notice that failure to appear at a pre-trial conference may result in dismissal for lack of prosecution.
Pursuant to App.R. 9(A), if proceedings are videotaped, counsel for either party must transcribe those portions of the record that it believes to be necessary for the court to determine the questions presented.
CIV.R. 60(B):
A party will not be granted relief from judgment pursuant to Civ.R. 60(B) on the grounds of excusable neglect when its non-action constitutes a complete disregard for the judicial system.